DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites limitation “wherein the first message is transmitted through the selected cellular network a secure connection is established between the terminal and a provisioning server based on the information on the authentication”. There is a grammar issue in the sentence. It causes confusions in its meaning. It appears to read “wherein the first message is transmitted through the selected cellular network


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brusilovsky (US2013/0157673) in view of Griot et al (US2015/0282042).

Regarding claims 1 and 11, Brusilovsky teaches a method performed by a terminal in a wireless communication system, the method comprising:
transmitting, to a first network entity, a first message including type information indicating that a request of the first message is associated with a profile provisioning;
(Brusilovsky, Fig. 3; “provisioning embedded network operator-neutral SIMs/UICCs (eSIMs/eUICCs) of mobile devices. Provisioning includes providing data in the mobile device including, but not limited to, subscription and/or subscriber profile information, shared secret information, data used for executing device/network mutual authentication, network connectivity coverage information, temporary network coverage information, etc”, [0032]; “In step 1, UE 302 initiates the attach procedure by the transmission to eNodeB 304 of an Attach Request. The Attach Type indicates whether it is a "Provisioning Attach." For a Provisioning Attach, UE 302 sets both the Attach Type and the Request Type to "Provisioning" and the IMSI is included if the UE does not have a valid GUTI (Globally Unique Temporary Identifier) or a valid P-TMSI (Packet-Temporary Mobile Station Identity) available. The IMEI (International Mobile Equipment Identity) can be included when the UE has no IMSI, no valid GUTI and no valid P-TMSI”, [0054]; MME 306 => “first network entity”; attach request 1  => “first message”)
	Brusilovsky does not expressly disclose but Griot teaches:
performing an extensible authentication protocol (EAP) procedure with a second network entity based on information on an authentication,
(Griot, Fig. 17, “EAP authentication using EAP-TLS is shown at 1704”, [0119]; Fig. 16, UE 106 authenticates with AAA server 122 via MME 122; AAA server 122 => “second network entity”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Griot into the system or method of Brusilovsky in order to enable a securw authentication process using an AAA server. The combination of Brusilovsky and Griot also teaches other enhanced capabilities.
The combination of Brusilovsky and Griot further teaches:
wherein the information on the authentication includes an embedded universal integrated circuit card (eUICC) information;
(Brusilovsky, Fig. 3; “UE 302 (with network operator-neutral eSIM/eUICC)”, [0053], “In step 3, if UE 302 is unknown to MME 306, MME 306 sends an Identity Request to UE 302 to request the IMSI”, [0056], for authentication; the authentication procedure may be the EAP process 1704 of Griot (Fig. 17))
receiving, from the first network entity, a second message based on a result of the EAP procedure using the information on the authentication;
(Brusilovsky, Fig. 3; “In step 11, eNodeB 304 sends an RRC Connection Reconfiguration message including the EPS Radio Bearer Identity to UE 302, and the Attach Accept message is sent along to UE 302”, [0065]; Griot, Fig. 17, attach accept 1616 after EAP process 1704)
transmitting, to the first network entity, a third message associated with a connection request for the profile provisioning after receiving the second message; and
(Brusilovsky, Fig. 3; “In step 14, UE 302 sends a Direct Transfer message to eNodeB 304, which includes the Attach Complete message”, [0068], “In step 15, eNodeB 304 forwards the Attach Complete message to MME 306 in an Uplink NAS Transport message. Once UE 302 has obtained a PDN Address, the UE then sends uplink packets towards eNodeB 304 which are then tunneled to Serving GW 308 and PDN GW 310”, [0069]; attach Complete message is for setting up a PDN connection)
receiving, from the first network entity, a fourth message associated with a connection establishment that is limited to the profile provisioning.
(Brusilovsky, Fig. 3; “In step 17, SM 312 downloads subscription data and authentication credentials to the eSIM/eUICC of UE 302”, [0071] => an eUICC profile provisional process)

Regarding claims 2 and 12, the combination of Brusilovsky and Griot teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein:
the first message further includes address information used to discover a provisioning server; and
the provisioning server is identified based on the address information preconfigured in the terminal, and
(Griot, “MME 112 can send a Create Session Request message to the SGW/PGW 110 indicating that the session is for the purpose of provisioning. The message may also include the service provider from which provisioning is allowed, and/or specific information about the allowed provisioning server(s), e.g., DNS name, internet protocol (IP) address, etc.”, [0105])
a secure connection is established between the terminal and a provisioning server based on the information on the authentication.
(Brusilovsky, Fig. 3; “In step 16, eSIM/eUICC of UE 302 establishes a secure session (i.e., a dedicated provisioning bearer) with subscription manager (SM) 312”, [0070])

Regarding claims 3, 8, 13 and 18, the combination of Brusilovsky and Griot teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
selecting a cellular network for the profile provisioning, the cellular network broadcast an indication indicating a support of the profile provisioning,
wherein the first message is transmitted through the selected cellular network.
(Brusilovsky, Fig. 3; “In step 1, UE 302 initiates the attach procedure by the transmission to eNodeB 304 of an Attach Request. The Attach Type indicates whether it is a "Provisioning Attach."”, [0070]; eNodeB 304 supports eUICC provisioning)

Regarding claims 4 and 14, the combination of Brusilovsky and Griot teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
identifying whether the terminal has no subscription for an access before transmitting the first message; and
receiving a profile associated with a network from a provisioning server.
(Griot, “In another example (e.g., where the UE 106 does not have credentials for the indicated subscription provider), the eNB 108 can provide a sign-up page requesting registration information for registration of a username/password, requesting payment or acceptance of terms, requesting a certificate, etc. by the UE 106”, [0051]; Fig. 12, “Upon successful provisioning of the UE 106, the OSU server 130 may update other network nodes about this new subscription information (e.g., AAA 122 in a hotspot deployment, an HSS in an offload deployment, etc.) at 1212:, [0106] => user profile)

Regarding claims 5, 10, 15 and 20, the combination of Brusilovsky and Griot teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
performing a de-registration procedure in case that a profile is received; and
accessing to a network based on the profile.
(Griot, “UE 106 can identify itself in the attach message, even if it is not using an identifier that is valid for registration in this network. For example, UE 106 may identify itself by using its IMEI, a new type of identity value (similar to media access control (MAC) address) for LTE-U capable devices, etc., in the EPS mobile identity IE in the attach request”, [0105]; Fig. 12, “Upon successful provisioning of the UE 106, the OSU server 130 may update other network nodes about this new subscription information (e.g., AAA 122 in a hotspot deployment, an HSS in an offload deployment, etc.) at 1212. At 1214, the RRC connection can be released, and at 1216, UE 106 can establish a new RRC connection and can perform an attach procedure with the network using the new set of credentials”, [0051]; updating UE’s subscription information is about updating the registration information for the UE meaning the old registration information may be no longer useful => de-registration)

Regarding claims 6 and 16, Brusilovsky teaches a method performed by a first network entity in a wireless communication system, the method comprising:
receiving, from a terminal, a first message including type information indicating that a request of the first message is associated with a profile provisioning;
(Brusilovsky, Fig. 3; “provisioning embedded network operator-neutral SIMs/UICCs (eSIMs/eUICCs) of mobile devices. Provisioning includes providing data in the mobile device including, but not limited to, subscription and/or subscriber profile information, shared secret information, data used for executing device/network mutual authentication, network connectivity coverage information, temporary network coverage information, etc”, [0032]; “In step 1, UE 302 initiates the attach procedure by the transmission to eNodeB 304 of an Attach Request. The Attach Type indicates whether it is a "Provisioning Attach." For a Provisioning Attach, UE 302 sets both the Attach Type and the Request Type to "Provisioning" and the IMSI is included if the UE does not have a valid GUTI (Globally Unique Temporary Identifier) or a valid P-TMSI (Packet-Temporary Mobile Station Identity) available. The IMEI (International Mobile Equipment Identity) can be included when the UE has no IMSI, no valid GUTI and no valid P-TMSI”, [0054]; MME 306 => “first network entity”; attach request 1  => “first message”)
performing an authentication that whether the terminal is allowed to access for the profile provisioning based on information on the authentication,
(Brusilovsky, Fig. 3; “provisioning embedded network operator-neutral SIMs/UICCs (eSIMs/eUICCs) of mobile devices. Provisioning includes providing data in the mobile device including, but not limited to, subscription and/or subscriber profile information, shared secret information, data used for executing device/network mutual authentication, network connectivity coverage information, temporary network coverage information, etc”, [0032]; the authentication procedure may be an EAP process as suggested by Griot (Fig. 17, “EAP authentication using EAP-TLS is shown at 1704”, [0119]; Fig. 16, UE 106 authenticates with AAA server 122 via MME 122))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Griot into the system or method of Brusilovsky in order to enable a securw authentication process using an AAA server. The combination of Brusilovsky and Griot also teaches other enhanced capabilities.
The combination of Brusilovsky and Griot further teaches:
wherein the information on the authentication includes an embedded universal integrated circuit card (eUICC) information;
(Brusilovsky, Fig. 3; “UE 302 (with network operator-neutral eSIM/eUICC)”, [0053], “In step 3, if UE 302 is unknown to MME 306, MME 306 sends an Identity Request to UE 302 to request the IMSI”, [0056]; the authentication procedure may be the EAP process 1704 of Griot (Fig. 17))
transmitting, to the terminal, a second message based on a result of the authentication using the information on the authentication;
(Brusilovsky, Fig. 3; “In step 11, eNodeB 304 sends an RRC Connection Reconfiguration message including the EPS Radio Bearer Identity to UE 302, and the Attach Accept message is sent along to UE 302”, [0065]; Griot, Fig. 17, attach accept 1616 after EAP process 1704)
receiving, from the terminal, a third message associated with a connection request for the profile provisioning after receiving the second message; and
(Brusilovsky, Fig. 3; “In step 14, UE 302 sends a Direct Transfer message to eNodeB 304, which includes the Attach Complete message”, [0068], “In step 15, eNodeB 304 forwards the Attach Complete message to MME 306 in an Uplink NAS Transport message. Once UE 302 has obtained a PDN Address, the UE then sends uplink packets towards eNodeB 304 which are then tunneled to Serving GW 308 and PDN GW 310”, [0069]; attach Complete message is for setting up a PDN connection)
transmitting, to the terminal, a fourth message associated with a connection establishment that is limited to the profile provisioning.
(Brusilovsky, Fig. 3; “In step 17, SM 312 downloads subscription data and authentication credentials to the eSIM/eUICC of UE 302”, [0071] => an eUICC profile provisional process)

Regarding claims 7, 9, 17 and 19, the combination of Brusilovsky and Griot teaches its/their respective base claim(s).
The combination further teaches the method of claim 6,
wherein the first message further includes address information used to discover a provisioning server, and
(Griot, “MME 112 can send a Create Session Request message to the SGW/PGW 110 indicating that the session is for the purpose of provisioning. The message may also include the service provider from which provisioning is allowed, and/or specific information about the allowed provisioning server(s), e.g., DNS name, internet protocol (IP) address, etc.”, [0105])
wherein a secure connection is established between the terminal and a provisioning server based on the information on the authentication.
(Brusilovsky, Fig. 3; “In step 16, eSIM/eUICC of UE 302 establishes a secure session (i.e., a dedicated provisioning bearer) with subscription manager (SM) 312”, [0070])


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/24/2022 has been entered.


Response to Arguments
Applicant's arguments filed on 3/24/2022 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				5/30/2022